The record in this case shows that the plaintiff was working for the Duncan Furniture Company, which company was composed of Gant, Feagin, Parsons, and George and perhaps some others, and the plaintiff was an employe in the store. Gant, Feagin, Parsons, and George were also interested in some oil leases and the drilling of oil wells, and it appears that the plaintiff knew of Thomas' lease and he went to see Thomas sometime in August or September and tried to get a lease for himself, but did not succeed, and he made a second trip and tried to get a lease for himself but failed. He then mentioned the matter of the Thomas tract of land to Mr. Gant and told Gant that he thought he could get a lease on it, and he says that Gant told him to go ahead and see if he could get a lease on it, and if he got it that he would take him in and give him a one-fifth interest. He went back to see Thomas and got the promise of a lease from him. He told Thomas on this occasion that he had taken in Gant, Parsons, Feagin, and George, and that they would be able to handle it, and he discussed the terms of the lease with Thomas, and he suggested the kind of a lease he wanted, and the plaintiff returned and told Gant about what he wanted, and a few days afterwards they had Thomas and his wife come down town and, after talking it over, they executed a lease for $10 an acre bonus and the stipulation in the lease that they should commence to drill a well on it within 90 days. The lease was drawn up to Mr. Gant and soon afterwards they commenced to drill a well and brought in a well with an initial production of about 2,000 barrels daily. The matter of the plaintiff's interest in the lease had not been discussed, after the lease was obtained, up to the time that the well was brought in. The plaintiff then got active in trying to get them to make him a conveyance of a one-fifth interest, which they did not do, and he finally brought this suit to compel a conveyance to him of his interest. He claims that it was a partnership, and he was equally interested. On the trial of the case all of the defendants denied that there was any partnership agreement or any promise of any kind to give the plaintiff an interest in the lease. He was in their employ at the store and his time went on in the store while he was out negotiating the lease, and outside of plaintiff's own testimony there are only some fragmentary remarks testified to by other parties that apparently had a tendency to show that the plaintiff had some kind of an interest in the lease, but there was nothing definite about these remarks, *Page 222 
and that alone did not establish a partnership.
The trial court submitted certain interrogatories to the jury to answer, and they answered every one of them against the plaintiff. The court tried the case as an equity case and only treated the answers to the interrogatories as advisory, and the case, we think, is governed by the rule in equity cases, and where the findings of fact as made by the court are not clearly against the weight of the evidence, this court will not disturb such findings. In this case, the findings of fact was made by the jury in answer to the interrogatories submitted, and the court adopted these findings of the jury as the findings of the court, and based his judgment thereon, so that we are in the same position that we would have been if the court had made the findings of fact instead of the jury. Under the testimony, we are constrained to hold that the plaintiff failed to make out his case. The evidence does not support the allegations of his petition that there was an agreement to form a partnership with him a member of it. In fact, the weight of the evidence is against this contention, and we think the great weight of the evidence sustains the findings of fact made by the jury and the conclusions reached by the court. Counsel on both sides have filed elaborate briefs, but under our view of the case, the plaintiff having failed to establish that a partnership existed between him and the defendants his case fails, and we recommend that the judgment of the trial court be, in all things, affirmed.
By the Court: It is so ordered.
Note. — See under (1) 27 Cyc. p. 756 (1926 Anno) (2) 4 C. J. p. 898.